In related child protective proceedings pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Dutchess County (Forman, J.), dated October 4, 2004, which, without a hearing, denied his motion to vacate a prior order of fact-finding and disposition of the same court (Brands, J.), dated January 8, 2003, which found that he had neglected and abused Nicole J., Lisa J., and Amanda J., and derivatively neglected Desiree L., Dylan L., and Ericka J.
Ordered that the order dated October 4, 2004, is affirmed, without costs or disbursements.
The father failed to establish good cause to vacate the Family Court’s prior order of fact-finding and disposition, dated January 8, 2003 (see Family Ct Act § 1061; Matter of Melissa FF., 285 AD2d 682 [2001]; Matter of Jenna R., 207 AD2d 403 [1994]; Matter of Chendo O., 193 AD2d 1083 [1993]).
The father’s remaining contentions are without merit. Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.